Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03 November 2021 have been fully considered and are persuasive.  The previous claim objection and rejections have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3-9, 11, 13-19, 21, 23-29, 31 and 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 13-17, 20-21, 23-24 and 27-30 of U.S. Patent No. 10,644,851. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-9, 11, 13-19, 21, 23-29, 31 and 33-39, the claims of the parent patent recite features such as a method, or apparatus having means for performing a method, of wireless communication, comprising: determining whether a number of antenna ports exceeds a threshold, allocating resources for a CSIRS based on based on the determination and transmitting the CSIRS over the resources (Examiner notes the case of not exceeding the first threshold of the instant application). However, the claims additionally recite features, in various degrees, such as determining frequency resources allocated for transmission of control information and allocating resources for CSIRS based on an allocation of for control information. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and 

Claims 2, 12, 22, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 13-17, 20-21, 23-24 and 27-30 of U.S. Patent No. 10,644,851 as noted above, and in further view of Frenne et al. (US 20160337178). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 41-50, 52-61, 63-72 and 74-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 13-17, 20-21, 23-24 and 27-30 of U.S. Patent No. 10,644,851 in view of Frenne et al. (US 20160337178). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 41, 44-50, 52, 55-61, 63, 66-72, 74 and 77-83 are rejected on the same grounds as the claims above. In addition, the parent claims do not recite a reciprocal operation for receiving. However, Frenne discloses receiving a CRIRS over allocated resources (figs. 10-11, 18-19 and 21-22; note: steps 102, 402 and 502; paras. 117, 143 and 163; paras. 138 and 153; note: tables having merged port configurations). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite the inverse 
Regarding claims 2, 12, 22 and 32, the parent patent does not recite the claimed mini-slot limitations. However, Frenne determining that the number of antenna ports is equal to a first threshold number of antenna ports (fig. 6; note: for example, the number of ports is equal to a threshold number of 6 – paras. 138 and 153); and (means for, program code for, processor configured for) determining the frequency resources allocated for the transmission of a mini-slot and control information (fig. 18; note: a 6-port configuration as a combination of 2-port and 4-port configurations – para. 98, last sentence; para. 103; note: a mini-slot is one symbol-time and control information CSI-RS is transmitted for plural symbols on different subcarriers, e.g., for a 6-port configuration in fig. 18, the symbol-time 9 has CSI-RS resources/ports 8, 12 and 10 on different subcarriers), wherein the first plurality of frequency resources includes or corresponds to the frequency resources allocated for the transmission of the mini-slot when the number of antenna ports does not exceed the first threshold number of antenna ports (para. 98, last sentence; note: a 6-port configuration as a combination of 2-port and 4-port configurations).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite the claimed mini-slot limitations in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a short duration (i.e., a small number of symbols) for transmission (Frenne, fig. 18 and 
Regarding claims 42, 53, 64 and 75, the parent patent does not recite estimating one of channel quality and interference as claimed. However, Frenne discloses this feature (steps 106, 406 and 506; paras. 117, 143 and 163; paras. 6-7 and 9; note: channel state including noise/interference and hence quality). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite the claimed estimating in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing feedback for a channel to enhance or control communication as is known in the art (Frenne, paras.6-7, 9, 117, 143 and 163; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 43, 54, 65 and 75, these claims are rejected under the same ground as claims 2, 12, 22 and 32 above.

Allowable Subject Matter
Claims 1-9, 11-19, 21-29, 31-39, 41-50, 52-61, 63-72 and 74-83 would be allowable if the above double patenting rejections are overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462